DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-23, as filed on 01/19/2021, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 8: amend “along the sidewall” to ---along the respective sidewall---.
Claim 1, line 10: amend “of the sidewall” to ---of the respective sidewall---.
Claim 14, line 2: amend “an adjacent sidewall” to ---the adjacent sidewall---.
Claim 23, line 7: amend “an interior surface” to ---the interior surface---.
Claim 23, line 12: amend “a bottom edge” to ---the bottom edge---.
Claim 23, line 14: amend “an interior” to ---the interior---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-9, 11, 13-16, and 20-22 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20140131138 A1 (Simpson et al; henceforth Simpson).
Regarding Independent Claim 1, Simpson discloses a plyometric box (“folding stool”), comprising: 
	a platform (top surface 66); 
	and a first pair of opposed sidewalls (end walls 40, 50) and a second pair of opposed sidewalls (side walls 20, 30), each sidewall extending downwardly from the platform (sidewalls 20, 30, 40, and 50 extend downwardly from the top surface 66) and including a first side (“right side”), an opposed second side (“left side”; each wall respectfully has a left side and a right side wherein a left side of each wall is connected to a right side of an adjacent wall), a first stacking rib on an interior surface of the sidewall proximate the first side, and a second stacking rib on an interior surface of the sidewall proximate the second side (Figure 3A: Annotated; each rib is diagonal from the upper corners of the respective wall), 

    PNG
    media_image1.png
    396
    811
    media_image1.png
    Greyscale

Figure 3A: Simpson Annotated
	wherein each of the first and second stacking ribs extends downwardly from the platform along the sidewall (see Figure 3A above; each rib extends diagonally downwards from the upper corners of the respective wall), 
	and wherein each of the first and second stacking ribs has a bottom surface extending outwardly into an interior (the space created within the outer surface of the walls) of the plyometric box (Figure 3B: Annotated; the bottom surfaces of the ribs extends inwardly from the outer surfaces of the walls into the interior of the structure that’s the width of the lip of the apertures within the walls), and wherein the bottom surface of each of the first and second stacking ribs is spaced upwardly from a bottom edge of the sidewall (the bottom surface of the ribs is spaced above the bottom edge of the walls).  

    PNG
    media_image2.png
    519
    802
    media_image2.png
    Greyscale

Figure 3B: Simpson Annotated
	Regarding Claim 5, Simpson further discloses the plyometric box of claim 1, wherein an intersection of the bottom surface and an interior edge of each of the first and second stacking ribs is rounded over (Figure3A: Annotated; corner between internal edge and bottom surfaces are rounded).  

    PNG
    media_image3.png
    644
    677
    media_image3.png
    Greyscale


	Regarding Claim 6, Simpson further discloses the plyometric box of claim 1, wherein an intersection of a top surface of the platform (top face 66) and an exterior surface of each sidewall (Figure 1: Annotated; vertical sides of wall 60 correspond to a sidewall 20, 30, 40, 50) is rounded over (edge around top face 66 and the exterior surface surrounding the top face 66 is rounded).  

    PNG
    media_image4.png
    322
    684
    media_image4.png
    Greyscale

Figure 1: Simpson Annotated
	Regarding Claim 7, Simpson further discloses the plyometric box of claim 1, wherein the first side of each sidewall is connected to the second side of an adjacent sidewall to form a corner of the plyometric box (see Figures wherein the walls 20, 30, 40, 50 are connected at their left and right sides creating a box).  
	Regarding Claim 8, Simpson further discloses the plyometric box of claim 1, further comprising: an upwardly facing shoulder (Figure 3A: Annotated) at a top edge of each sidewall (top edge is the physical edge between the horizontal upwardly facing shoulder and the vertical exterior surface of the walls); 

    PNG
    media_image5.png
    459
    800
    media_image5.png
    Greyscale

	and a lip (Figure 3A: Annotated) extending inwardly from the top edge of each sidewall beneath the platform (lips are the interior upper surfaces of the walls physically in contact with the undersurface of the top wall 60), wherein a bottom surface of a rounded over peripheral edge of the platform (Figure 1: Annotated; the bottom surface is the underside of wall 60 in physical contact with lips of the sidewalls)  is seated on the upwardly facing shoulders of the sidewalls (bottom surface of wall 60 rests on the top surfaces of the walls 20, 30, 40, 50).  



	

    PNG
    media_image6.png
    356
    793
    media_image6.png
    Greyscale

Figure 3A: Simpson Annotated

    PNG
    media_image7.png
    391
    772
    media_image7.png
    Greyscale

Figure 1: Simpson Annotated
	Regarding Claim 9, Simpson further discloses the plyometric box of claim 8, wherein the platform is secured to each of the lips with a plurality of fasteners (“fastening means” ¶ 19 that includes protrusions 32 with apertures 64 and hinge pin 14).  


	
	Regarding Claim 11, Simpson further discloses the plyometric box of claim 1, further comprising a plurality of elongated apertures, each aperture formed proximate an upper edge of one of the sidewalls (see Figure 1 wherein each side wall 20, 30, 40, 50 has an elongated aperture, from left to right of each wall, that are near a top edge of a respective wall).  
	Regarding Claim 13, Simpson further discloses the plyometric box of claim 1, further comprising: a curved arm (corner hinges 70) formed along the first side of each sidewall (each right side of each wall has a corner hinge 70) and defining a corner of the plyometric box (each right side of each wall has a corner hinge 70 defining a corner of the respective wall); 
	a shoulder (corner hinge 70) formed at the second side of each sidewall (corner hinge 70 fixed to the left side of each wall is a shoulder in contact with the corner hinge fixed to the right side of each wall);

    PNG
    media_image8.png
    523
    419
    media_image8.png
    Greyscale

Figure 3B: Simpson Annotated
	and a lip (Figure 3B: Annotated) extending laterally outwardly from the second side of each sidewall (Figure 3B: Annotated; the lip is the horizontal upper surface of each corner hinge 70 in contact with the lower surface end of an adjacent corner hinge), wherein an end of the curved arm (lower horizontal surface of each shoulder hinge 70) of each sidewall is nested against one of the shoulders and an exterior surface of the lip (horizontal surface of the lip) of an adjacent sidewall (see Figure 3B wherein the hinges 70 of one respective wall are nested against the hinges 70 of an adjacent wall wherein the lip of one hinge is in contact with the end, bottom surface, of an adjacent hinge 70).  

	Regarding Claim 14, Simpson further discloses the plyometric box of claim 13, wherein each curved arm is secured to the lip of an adjacent sidewall with a plurality of fasteners (hinge pins 75, see Figure 3D wherein four pins 75 secure the corner hinges 70 together).  
	Regarding Claim 15, Simpson further discloses the plyometric box of claim 1, further comprising a notch formed in each of the sidewalls (Figure 3B: Annotated), the notch including a pair of opposed notch sidewalls extending upwardly from the bottom edge of the sidewall and an upper surface extending between the opposed notch sidewalls (see Figure 3B below wherein each notch has two vertical sidewalls and a horizontal upper surface between the vertical sidewalls).  

    PNG
    media_image9.png
    460
    460
    media_image9.png
    Greyscale

Figure 3B: Annotated
	Regarding Claim 16, Simpson further discloses the plyometric box of claim 1, wherein the first stacking rib of each sidewall is part of a first pair of stacking ribs proximate the first side of the sidewall (see Figure 3B above wherein there are multiple first stacking ribs that are parallel to each other), and the second stacking rib of each sidewall is part of a second pair of stacking ribs proximate the second side of the sidewall (see Figure 3B above wherein there are multiple second stacking ribs that are parallel to each other).  

	Regarding Independent Claim 20, Simpson discloses a plyometric box (“folding stool”), comprising:
	a platform (top surface 66); 
	and a first pair of opposed sidewalls (end walls 40, 50) and a second pair of opposed sidewalls (side walls 20, 30), each sidewall extending downwardly from the platform (sidewalls 20, 30, 40, and 50 extend downwardly from the top surface 66) and including a first side (“right side”), an opposed second side (“left side”; each wall respectfully has a left side and a right side wherein a left side of each wall is connected to a right side of an adjacent wall),	
	wherein each sidewall comprises a curved arm (corner hinges 70) formed along the first side of each sidewall (each right side of each wall has a corner hinge 70) and defining a corner of the plyometric box (each right side of each wall has a corner hinge 70 defining a corner of the respective wall), a shoulder (corner hinge 70) formed at the second side of each sidewall (hinge 70 fixed to the right side of each wall is the curved arm and the hinge 70 fixed to the left side of each wall is a shoulder),

    PNG
    media_image10.png
    546
    636
    media_image10.png
    Greyscale

Figure 3A: Simpson Annotated
	and a lip (Figure 3B: Annotated) extending laterally outwardly from the second side of each sidewall (Figure 3B: Annotated; the lip is the horizontal upper surface of each corner hinge 70 in contact with the lower surface end of an adjacent corner hinge), such that the lip is recessed from an exterior surface (Figure 3: Annotated) of the sidewall (the lip is recessed inward relative to the exterior surface of the walls), and the shoulder extends from the exterior surface to the lip (hinge 70 fixed to the second side extend from the exterior surface of the wall to the lip forming the horizontal upper surfaces of the hinges 70), 

    PNG
    media_image11.png
    523
    419
    media_image11.png
    Greyscale

Figure 3B: Simpson Annotated
	and wherein an end (lower ends of hinges 70) of the curved arm of each sidewall is nested against one of the shoulders (each lower end of hinge 70 fixed to the first side is physically in contact with the upper end of each hinge 70 fixed to the second side) and an exterior surface of the lip (vertical surface of the lip) of an adjacent sidewall (curved arms/hinges 70 of the first side are nested against the vertical surface of the lip of an adjacent wall, see Figure 3A above).  
	Regarding Claim 21, Simpson further discloses the plyometric box of claim 20, wherein each sidewall includes a plurality of stacking ribs (Figure 3B: Annotated) each having a bottom surface (Figure 3B: Annotated) extending outwardly into an interior of the plyometric box (the bottom surface extends from an exterior surface of the respective wall inwardly), and wherein the bottom surface of each of the stacking ribs is spaced upwardly from a bottom edge (Figure 3B: Annotated) of one of the sidewalls (the bottom surfaces of each stacking rib is spaced above the bottom edge of the sidewalls).  

    PNG
    media_image12.png
    831
    1370
    media_image12.png
    Greyscale

Figure 3B: Simpson Annotated
	Regarding Claim 22, Simpson further discloses the plyometric box of claim 20, further comprising: an upwardly facing shoulder (Figure 3A: Annotated) at a top edge of each sidewall (top edge is the physical edge between the horizontal upwardly facing shoulder and the vertical exterior surface of the walls); 
	and a lip (Figure 3A: Annotated) extending inwardly from the top edge of each sidewall beneath the platform (lips are the interior upper surfaces of the walls physically in contact with the undersurface of the top wall 60), wherein a bottom surface of a rounded over peripheral edge of the platform (Figure 1: Annotated; the bottom surface is the underside of wall 60 in physical contact with lips of the sidewalls)  is seated on the upwardly facing shoulders of the sidewalls (bottom surface of wall 60 rests on the top surfaces of the walls 20, 30, 40, 50).  

	

    PNG
    media_image6.png
    356
    793
    media_image6.png
    Greyscale

Figure 3A: Simpson Annotated

    PNG
    media_image7.png
    391
    772
    media_image7.png
    Greyscale

Figure 1: Simpson Annotated


	Claims 1-4, 12, and 17-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20170080284 A1 (Hillson).
	Regarding Independent Claim 1, Hillson discloses a plyometric box (Riser Support 20, Figure 3), comprising: 
	a platform (deck 22);
	and a first pair of opposed sidewalls (side walls 24A, Figure 3) and a second pair of opposed sidewalls (Sidewalls 24C), each sidewall extending downwardly from the platform and including a first side (right side), an opposed second side (left side), a first stacking rib on an interior surface of the sidewall proximate the first side (Figure 4: Annotated, while not annotated such that the figure is readable opposite side walls 24A, 24C also include stacking ribs that are mirrors of the annotated ribs), and a second stacking rib on an interior surface of the sidewall proximate the second side (Figure 4: Annotated), wherein each of the first and second stacking ribs extends downwardly from the platform along the sidewall (see Figure 4), 
	and wherein each of the first and second stacking ribs has a bottom surface extending outwardly into an interior of the plyometric box (Figure 4: Annotated),
	 and wherein the bottom surface of each of the first and second stacking ribs is spaced upwardly from a bottom edge of the sidewall (see Figure 4: Annotated wherein the bottom surfaces are raised relative to the bottom edge).

    PNG
    media_image13.png
    471
    646
    media_image13.png
    Greyscale

Figure 4: Hillson Annotated
	Regarding Claim 2, Hillson further discloses the plyometric box of claim 1, wherein each sidewall further includes a plurality of vertical wall support ribs (Figure 4: Annotated; each side wall 24A, 24C has the supporting ribs as they are mirrors of each other), and each of the first and second stacking ribs extends outwardly from one of the vertical wall support ribs into the interior of the plyometric box (see Figure 4 wherein the support ribs are fixed to the stacking ribs and the stacking ribs extend further into the interior than the support ribs).  

    PNG
    media_image14.png
    492
    468
    media_image14.png
    Greyscale

Figure 4: Hillson Annotated
	Regarding Claim 3, Hillson further discloses the plyometric box of claim 2, further comprising a plurality of fillets (Figure 4: Annotated; each wall 24A, 24C are mirrors of each other and include the fillets), each fillet positioned at an intersection of the bottom surface of one of the first and second stacking ribs and an interior edge (Figure 4: Annotated) of one of the vertical wall support ribs (Fillets are the curved connection between the interior edge of the support ribs and the bottom surface of the stacking ribs).  

    PNG
    media_image15.png
    483
    478
    media_image15.png
    Greyscale

Figure 4: Hillson Annotated
	Regarding Claim 4, Hillson further discloses the plyometric box of claim 2, wherein an intersection of a top surface of the platform (deck 22) and an exterior surface of each sidewall (surfaces 24) is rounded over with a first radius (curved edge 30, Figure 3), 
	and a fillet positioned at an intersection of the bottom surface of one of the first and second stacking ribs and an interior edge of one of the vertical wall support ribs has a second radius that is substantially the same as the first radius.
	And a fillet positioned at an intersection of the bottom surface of one of the first and second stacking ribs and an interior edge (Figure 4: Annotated) of one of the vertical wall support ribs (Fillets are the curved connection between the interior edge of the support ribs and the bottom surface of the stacking ribs) has a second radius (see Figure 4 wherein the fillet has a radius) that is substantially the same as the first radius (the radius of the fillet and the curved edge are substantially the same, see Figure 5 wherein the curved edge 30 is nested within the radius of the fillet such that the slots 42 formed in the curved edge 30 are nested with cylindrical spindles 56 formed between the fillets and the bottom surface of the stacking ribs are in contact with the deck 22, see ¶ 61).
	Regarding Claim 12, Hillson further discloses the plyometric box of claim 1, further comprising a plurality of recesses formed in a top surface (inlay mat 26) of the platform and arranged in an array (Figure 3: Annotated; the plurality of recesses are arranged in a circular array).  

    PNG
    media_image16.png
    425
    615
    media_image16.png
    Greyscale

Figure 3: Hillson Annotated
	Regarding Claim 17, Hillson further disclose a stack of plyometric boxes (Figure 5) including a plyometric box according to claim 1 (box 20A) and a second plyometric box (box 20B), (see Figure 5 wherein the bottom surface of box 20A engages with the top surface of the Box 20B in a stacked configuration).  
	Regarding Claim 18, Hillson further discloses the stack of plyometric boxes of claim 17, wherein the plyometric box and the second plyometric box have different heights (See Figure 5 wherein the height of the box 20A is greater than the box 20B below it relative to the floor surface below box 20C such that box 20A is higher and therefore has a greater height than box 20B).  
	Regarding Claim 19, Hillson further discloses the stack of plyometric boxes of claim 17, wherein the plyometric box and the second plyometric box are configured for stacking such that the second plyometric box is stacked upon the plyometric box (In as much as applicant has shown the second box and the first box are configurable such that the second box 20B is configured to be selectively stacked above box 20A or below box 20A, see Figure 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140131138 A1 (Simpson).
	Regarding Claim 10, Simpson discloses the invention as substantially claimed, see above. Simpson further discloses that the sidewalls 20, 30, 40, 50 have an outward angle wherein the walls have an angle with respect to the vertical as shown in Figures 1-5B. Simpsons is silent regarding the actual angle with respect to the vertical and Simpson does not disclose the drawings are to scale and is silent as to the dimensions.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Simpson to have wall angles of approximately 6 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Simpson would not operate differently with the claimed angle. Further, applicant places no criticality on the angle claimed, indicating only that the angle is “approximately” as claimed and “may be between” the angle (paragraph 20). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the angle to be 6 degree with respect to the vertical in order to increase the profile of the bottom surface to extend past the edges of the top platform to increase stability of the stepstool and reduce tipping.
Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 23, the prior art of record US 20170080284 A1 (Hillson) fails to teach or render obvious the plyometric box in combination with all of the elements and structural and functional relationships as claimed and further including an aperture extending through the sidewall proximate the top edge, a first stacking rib on an interior surface of the sidewall between the aperture and the first side, and a second stacking rib on an interior surface of the sidewall between the aperture and the second side.
The prior art of record teaches arch 32 on the bottom edge of each of the sidewalls, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify the side walls with an aperture located between the first and second stacking ribs and proximate to the upper edge as the support spindle 56 its supporting structure is located between the first and second stacking ribs and the addition of an aperture would break the function of the device and prevent locking of the risers 20 together. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784